EXHIBIT 10.1

SCANNER TECHNOLOGIES CORPORATION
2004 EQUITY INCENTIVE PLAN
(As Amended by Board on April 26, 2005; Approved by Shareholders on June 9,
2005)



SECTION 1.
DEFINITIONS

             As used herein, the following terms shall have the meanings
indicated below:

  (a)   “Affiliates” shall mean a Parent or Subsidiary of the Company.


  (b)   “Committee” shall mean a Committee of two or more directors who shall be
appointed by and serve at the pleasure of the Board. If the Company’s securities
are registered pursuant to Section 12 of the Securities Exchange Act of 1934, as
amended, then, to the extent necessary for compliance with Rule 16b-3, or any
successor provision, each of the members of the Committee shall be a
“non-employee director.” Solely for purposes of this Section 1(a), “non-employee
director” shall have the same meaning as set forth in Rule 16b-3, or any
successor provision, as then in effect, of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.


  (c)   The “Company” shall mean Scanner Technologies Corporation, a New Mexico
corporation.


  (d)   “Fair Market Value” as of any date shall mean (i) if such stock is
listed on the Nasdaq National Market, Nasdaq SmallCap Market, or an established
stock exchange, the price of such stock at the close of the regular trading
session of such market or exchange on such date, as reported by The Wall Street
Journal or a comparable reporting service, or, if no sale of such stock shall
have occurred on such date, on the next preceding day on which there was a sale
of stock; (ii) if such stock is not so listed on the Nasdaq National Market,
Nasdaq SmallCap Market, or an established stock exchange, the closing price
quoted by the OTC Bulletin Board, the National Quotation Bureau, or any
comparable reporting service on such date; or (iii) if such stock is not
publicly traded as of such date, the per share value as determined by the Board,
or the Committee, in its sole discretion by applying principles of valuation
with respect to the Company’s Common Stock.


  (e)   The “Internal Revenue Code” is the Internal Revenue Code of 1986, as
amended from time to time.


  (f)   The “Participant” means (i) an employee of the Company or any Subsidiary
to whom an incentive stock option has been granted pursuant to Section 9, (ii) a
consultant or advisor to or director, employee or officer of the Company or any
Subsidiary to whom a nonqualified stock option has been granted pursuant to
Section 10, or (iii) a consultant or advisor to, or director, employee or
officer of the Company or any Subsidiary to whom a restricted stock award has
been granted pursuant to Section 11.




--------------------------------------------------------------------------------



  (g)   “Parent” shall mean any corporation that owns, directly or indirectly in
an unbroken chain, fifty percent (50%) or more of the total voting power of the
Company’s outstanding stock.


  (h)   The “Plan” means the Scanner Technologies Corporation 2004 Equity
Incentive Plan, as amended from time to time, including the form of Option and
Award Agreements as they may be modified by the Board from time to time.


  (i)   “Stock” shall mean Common Stock of the Company (subject to adjustment as
described in Section 13) reserved for incentive and nonqualified stock options
and restricted stock awards pursuant to this Plan.


  (j)   A “Subsidiary” shall mean any corporation of which fifty percent (50%)
or more of the total voting power of outstanding stock is owned, directly or
indirectly in an unbroken chain, by the Company.



SECTION 2.
PURPOSE

             The purpose of the Plan is to promote the success of the Company
and its Subsidiaries by facilitating the employment and retention of competent
personnel and by furnishing incentive to officers, directors, employees,
consultants, and advisors upon whose efforts the success of the Company and its
Subsidiaries will depend to a large degree.

             It is the intention of the Company to carry out the Plan through
the granting of stock options that will qualify as “incentive stock options”
under the provisions of Section 422 of the Internal Revenue Code, or any
successor provision, pursuant to Section 9 of this Plan, through the granting of
“nonqualified” stock options pursuant to Section 10 of this Plan, and through
the granting of restricted stock awards pursuant to Section 11 of this Plan. The
grant of all stock options and restricted stock awards shall, to the extent
required, comply with Section 16(b) of the Securities Exchange Act of 1934, the
Internal Revenue Code, or any other applicable law or regulation. In no event
shall any stock options become exercisable or the risks of forfeiture on any
restricted stock awards lapse prior to the date this Plan is approved by the
shareholders of the Company. If shareholder approval of this Plan is not
obtained within twelve (12) months after the adoption of the Plan by the Board
of Directors, any stock options or restricted stock awards previously granted
shall be revoked.





2

--------------------------------------------------------------------------------




SECTION 3.
EFFECTIVE DATE OF PLAN

             The Plan shall be effective upon its adoption by the Board of
Directors of the Company, subject to approval by the shareholders of the Company
as required in Section 2.



SECTION 4.
ADMINISTRATION

             The Plan shall be administered by the Board of Directors of the
Company (hereinafter referred to as the “Board”) or by a Committee that may be
appointed by the Board from time to time to administer the Plan (collectively
referred to as the “Administrator”). The Administrator shall have all of the
powers vested in it under the provisions of the Plan, including but not limited
to exclusive authority (where applicable and within the limitations described
herein) to determine, in its sole discretion, whether an incentive stock option,
nonqualified stock option or restricted stock award shall be granted, the
individuals to whom, and the time or times at which, options and awards shall be
granted, the number of shares subject to each option or award, the option price,
and terms and conditions of each option or award. The Administrator shall have
full power and authority to administer and interpret the Plan, to make and amend
rules, regulations and guidelines for administering the Plan, to prescribe the
form and conditions of the respective stock option and restricted stock award
agreements (which may vary from Participant to Participant) evidencing each
option or award and to make all other determinations necessary or advisable for
the administration of the Plan. The Administrator’s interpretation of the Plan,
and all actions taken and determinations made by the Administrator pursuant to
the power vested in it hereunder, shall be conclusive and binding on all parties
concerned.

             No member of the Board or the Committee shall be liable for any
action taken or determination made in good faith in connection with the
administration of the Plan. In the event the Board appoints a Committee as
provided hereunder, any action of the Committee with respect to the
administration of the Plan shall be taken pursuant to a majority vote of the
Committee members or pursuant to the written resolution of all Committee
members.



SECTION 5.
PARTICIPANTS

             The Administrator shall from time to time, at its discretion and
without approval of the shareholders, designate those employees to whom
incentive stock options shall be granted pursuant to Section 9 of the Plan;
those employees, officers, directors, consultants and advisors of the Company or
of any Subsidiary to whom nonqualified stock options shall be granted pursuant
to Section 10 of the Plan; and those employees, officers, directors, consultants
and advisors of the Company or any Subsidiary to whom restricted stock awards
shall be granted pursuant to Section 11 of the Plan; provided, however, that
consultants or advisors shall not be eligible to receive stock options or
restricted stock awards hereunder unless such consultant or advisor renders bona
fide services to the Company or Subsidiary and such services are not in
connection with the offer or sale



3

--------------------------------------------------------------------------------



of securities in a capital raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities. The Administrator may
grant additional incentive stock options, nonqualified stock options and
restricted stock awards under this Plan to some or all Participants then holding
options or awards or may grant options and awards solely or partially to new
Participants. In designating Participants, the Administrator shall also
determine the number of shares to be optioned or awarded to each such
Participant. The Board may from time to time designate individuals as being
ineligible to participate in the Plan.



SECTION 6.
STOCK

             The Stock to be optioned or awarded under this Plan shall consist
of authorized but unissued shares of Stock. Two Million Three Hundred Thousand
(2,300,000) shares of Stock shall be reserved and available for stock options
and restricted stock awards under the Plan; provided, however, that the total
number of shares of Stock reserved for options and restricted stock awards under
this Plan shall be subject to adjustment as provided in Section 13 of the Plan.
In the event (i) any portion of an outstanding stock option or restricted stock
award under the Plan for any reason expires, (ii) any portion of an outstanding
stock option is terminated prior to the exercise of such option, or (iii) any
portion of a restricted stock award is terminated prior to the lapsing of any
risks of forfeiture on such stock, the shares of Stock allocable to such portion
of the option or award shall continue to be reserved for stock options and
restricted stock awards under the Plan and may be optioned or awarded hereunder.



SECTION 7.
DURATION OF PLAN

             Incentive stock options may be granted pursuant to the Plan from
time to time during a period of ten (10) years from the effective date of the
Plan as defined in Section 3. Nonqualified stock options and restricted stock
awards may be granted pursuant to the Plan from time to time after the effective
date of the Plan and until the Plan is discontinued or terminated by the Board.
Any incentive stock option granted during such ten-year period and any
nonqualified stock option or restricted stock award granted prior to the
termination of the Plan by the Board shall remain in full force and effect until
the expiration of the option or award as specified in the written stock option
or restricted stock award agreement and shall remain subject to the terms and
conditions of this Plan.


SECTION 8.
PAYMENT

             Participants may pay for shares upon exercise of stock options
granted pursuant to this Plan with cash, personal check, certified check or, if
approved by the Administrator in its sole discretion, previously-owned shares of
the Company’s Common Stock valued at such Stock’s then Fair Market Value, or
such other form of payment as may be authorized by the Administrator. The



4

--------------------------------------------------------------------------------



Administrator may, in its sole discretion, limit the forms of payment available
to the Participant and may exercise such discretion any time prior to the
termination of the option granted to the Participant or upon any exercise of the
option by the Participant. “Previously-owned shares” means shares of the
Company’s Common Stock which the Participant has owned for at least six (6)
months prior to the exercise of the stock option, or for such other period of
time as may be required by generally accepted accounting principles.

             With respect to payment in the form of Common Stock of the Company,
the Administrator may require advance approval or adopt such rules as it deems
necessary to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.



SECTION 9.
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS

             Each incentive stock option granted pursuant to this Section 9
shall be evidenced by a written stock option agreement (the “Option Agreement”).
The Option Agreement shall be in such form as may be approved from time to time
by the Administrator and may vary from Participant to Participant; provided,
however, that each Participant and each Option Agreement shall comply with and
be subject to the following terms and conditions:

  (a)   Number of Shares and Option Price.   The Option Agreement shall state
the total number of shares covered by the incentive stock option. To the extent
required to qualify the Option as an incentive stock option under Section 422 of
the Internal Revenue Code, or any successor provision, or under the laws of any
other applicable law or regulation, the option price per share shall not be less
than one hundred percent (100%) of the Fair Market Value of the Common Stock per
share on the date the Administrator grants the option; provided, however, that
if a Participant owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of its Parent or
any Subsidiary, the option price per share of an incentive stock option granted
to such Participant shall not be less than one hundred ten percent (110%) of the
Fair Market Value of the Common Stock per share on the date of the grant of the
option. The Administrator shall have full authority and discretion in
establishing the option price and shall be fully protected in so doing.


  (b)   Term and Exercisability of Incentive Stock Option.   The Administrator
shall establish in each case the term during which any incentive stock option
granted under the Plan may be exercised. To the extent required to qualify the
Option as an incentive stock option under Section 422 of the Internal Revenue
Code, or any successor provision, or by the laws of any other applicable law or
regulation, in no event shall any incentive stock option be exercisable during a
term of more than ten (10) years from the date on which it is granted; provided,
however, that if a Participant owns stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or of
its Parent or any




5

--------------------------------------------------------------------------------



    Subsidiary, the incentive stock option granted to such Participant shall be
exercisable during a term of not more than five (5) years from the date on which
it is granted. The Option Agreement shall state when the incentive stock option
becomes exercisable and shall also state the maximum term during which the
option may be exercised. In the event an incentive stock option is exercisable
immediately, the manner of exercise of the option in the event it is not
exercised in full immediately shall be specified in the Option Agreement. The
Administrator may accelerate the exercise date of any incentive stock option
granted hereunder which is not immediately exercisable as of the date of grant.


  (c)   Withholding.   The Company or its Subsidiary shall be entitled to
withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s exercise of an incentive stock option or
a “disqualifying disposition” of shares acquired through the exercise of an
incentive stock option as defined in Code Section 421(b). In the event the
Participant is required under the Option Agreement to pay the Company, or make
arrangements satisfactory to the Company respecting payment of, such withholding
and employment-related taxes, the Board may, in its discretion and pursuant to
such rules as it may adopt, permit the Participant to satisfy such obligation,
in whole or in part, by electing to have the Company withhold shares of Common
Stock otherwise issuable to the Participant as a result of the option’s exercise
having a Fair Market Value equal to the minimum required tax withholding, based
on the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from the option. In no event may the Company or any Affiliate withhold
shares having a Fair Market Value in excess of such statutory minimum required
tax withholding. The Participant’s election to have shares withheld for this
purpose shall be made on or before the date the option is exercised or, if
later, the date that the amount of tax to be withheld is determined under
applicable tax law. Such election shall be approved by the Board and otherwise
comply with such rules as the Board may adopt to assure compliance with Rule
16b-3, or any successor provision, as then in effect, of the General Rules and
Regulations under the Securities Exchange Act of 1934, if applicable.


  (d)   Other Provisions.   The Option Agreement authorized under this Section 9
shall contain such other provisions as the Administrator shall deem advisable.
Any such Option Agreement shall contain such limitations and restrictions upon
the exercise of the option as shall be necessary to ensure that such option will
be considered an “incentive stock option” as defined in Section 422 of the
Internal Revenue Code or to conform to any change therein.




6

--------------------------------------------------------------------------------




SECTION 10.
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS

             Each nonqualified stock option granted pursuant to this Section 10
shall be evidenced by a written Option Agreement. The Option Agreement shall be
in such form as may be approved from time to time by the Administrator and may
vary from Participant to Participant; provided, however, that each Participant
and each Option Agreement shall comply with and be subject to the following
terms and conditions:

  (a)   Number of Shares and Option Price.   The Option Agreement shall state
the total number of shares covered by the nonqualified stock option. Unless
otherwise determined by the Administrator, the option price per share shall be
one hundred percent (100%) of the Fair Market Value of the Common Stock per
share on the date the Administrator grants the option; provided, however, that
the option price may not be less than eighty-five percent (85%) of the Fair
Market Value of the Common Stock per share on the date of grant.


  (b)   Term and Exercisability of Nonqualified Stock Option.   The
Administrator shall establish in each case the term during which any
nonqualified stock option granted under the Plan may be exercised. The Option
Agreement shall state when the nonqualified stock option becomes exercisable and
shall also state the maximum term during which the option may be exercised. In
the event a nonqualified stock option is exercisable immediately, the manner of
exercise of the option in the event it is not exercised in full immediately
shall be specified in the Option Agreement. The Administrator may accelerate the
exercise date of any nonqualified stock option granted hereunder which is not
immediately exercisable as of the date of grant.


  (c)   Withholding.   The Company or its Subsidiary shall be entitled to
withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s exercise of a nonqualified stock option.
In the event the Participant is required under the Option Agreement to pay the
Company or Subsidiary, or make arrangements satisfactory to the Company or
Subsidiary respecting payment of, such withholding and employment-related taxes,
the Administrator may, in its discretion and pursuant to such rules as it may
adopt, permit the Participant to satisfy such obligation, in whole or in part,
by delivering shares of the Company’s Common Stock or by electing to have the
Company or Subsidiary withhold shares of Common Stock otherwise issuable to the
Participant having a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from the exercise of the nonqualified stock
option. In no event may the Company or Subsidiary withhold shares having a Fair
Market Value in excess of such statutory minimum required tax withholding. The
Participant’s election to have shares withheld for this purpose shall be made on
or before the date the option is exercised or, if later, the date that the
amount of tax to be withheld is determined under applicable tax





7

--------------------------------------------------------------------------------



      law. Such election shall be approved by the Administrator and otherwise
comply with such rules as the Administrator may adopt to assure compliance with
Rule 16b-3, or any successor provision, as then in effect, of the General Rules
and Regulations under the Securities Exchange Act of 1934, if applicable.


  (d)   Other Provisions.   The Option Agreement authorized under this Section
10 shall contain such other provisions as the Administrator shall deem
advisable.



SECTION 11.
RESTRICTED STOCK AWARDS

             Each restricted stock award granted pursuant to the Plan shall be
evidenced by a written restricted stock agreement (the “Restricted Stock
Agreement”). The Restricted Stock Agreement shall be in such form as may be
approved from time to time by the Administrator and may vary from Participant to
Participant; provided, however, that each Participant and each Restricted Stock
Agreement shall comply with and be subject to the following terms and
conditions:

  (a)   Number of Shares.   The Restricted Stock Agreement shall state the total
number of shares of Stock covered by the restricted stock award.


  (b)   Risks of Forfeiture.   The Restricted Stock Agreement shall set forth
the risks of forfeiture, if any, which shall apply to the shares of Stock
covered by the restricted stock award, and shall specify the manner in which
such risks of forfeiture shall lapse. The Administrator may, in its sole
discretion, modify the manner in which such risks of forfeiture shall lapse but
only with respect to those shares of Stock that are restricted as of the
effective date of the modification.


  (c)   Issuance of Restricted Shares.   The Company shall cause to be issued a
stock certificate representing such shares of Stock in the Participant’s name,
and shall deliver such certificate to the Participant; provided, however, that
the Company shall place a legend on such certificate describing the risks of
forfeiture and other transfer restrictions set forth in the Participant’s
Restricted Stock Agreement and providing for the cancellation and return of such
certificate if the shares of Stock subject to the restricted stock award are
forfeited.


  (d)   Rights as Shareholder.   Until the risks of forfeiture have lapsed or
the shares subject to such restricted stock award have been forfeited, the
Participant shall be entitled to vote the shares of Stock represented by such
stock certificates and shall receive all dividends attributable to such shares,
but the Participant shall not have any other rights as a shareholder with
respect to such shares.


  (e)   Withholding Taxes.   The Company or its Subsidiary shall be entitled to
withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s restricted stock award. In the event the
Participant is required under the Restricted Stock Agreement to pay the Company
or Subsidiary,




8

--------------------------------------------------------------------------------



    or make arrangements satisfactory to the Company or Subsidiary respecting
payment of, such withholding and employment-related taxes, the Administrator
may, in its discretion and pursuant to such rules as it may adopt, permit the
Participant to satisfy such obligations, in whole or in part, by delivering
shares of Common Stock, including shares of Stock received pursuant to a
restricted stock award on which the risks of forfeiture have lapsed. Such shares
shall have a Fair Market Value equal to the minimum required tax withholding,
based on the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to the supplemental
income resulting from the lapsing of the risks of forfeiture on such restricted
stock. In no event may the Participant deliver shares having a Fair Market Value
in excess of such statutory minimum required tax withholding. The Participant’s
election to deliver shares of Common Stock for this purpose shall be made on or
before the date that the amount of tax to be withheld is determined under
applicable tax law. Such election shall be approved by the Administrator and
otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b-3, or any successor provision, as then in effect, of
the General Rules and Regulations under the Securities Exchange Act of 1934, if
applicable.


  (f)   Nontransferability.   No restricted stock award shall be transferable,
in whole or in part, by the Participant, other than by will or by the laws of
descent and distribution, prior to the date the risks of forfeiture described in
the restricted stock agreement have lapsed. If the Participant shall attempt any
transfer of any restricted stock award granted under the Plan prior to such
date, such transfer shall be void and the restricted stock award shall
terminate.


  (g)   Other Provisions.   The Restricted Stock Agreement authorized under this
Section 11 shall contain such other provisions as the Administrator shall deem
advisable.



SECTION 12.
TRANSFER OF OPTIONS

             No incentive stock option shall be transferable, in whole or in
part, by the Participant other than by will or by the laws of descent and
distribution. During the Participant’s lifetime, only the Participant may
exercise the incentive stock option. If the Participant shall attempt any
transfer of any incentive stock option granted under the Plan during the
Participant’s lifetime, such transfer shall be void and the incentive stock
option, to the extent not fully exercised, shall terminate.

             No nonqualified stock option shall be transferred, except that the
Administrator may, in its sole discretion, permit the Participant to transfer
any or all nonqualified stock options to any member of the Participant’s
“immediate family” as such term is defined in Rule 16a-1(e) promulgated under
the Securities Exchange Act of 1934, or any successor provision, or to one or
more trusts whose beneficiaries are members of such Participant’s “immediate
family” or partnerships in which such family members are the only partners;
provided, however, that the Participant cannot receive any consideration for the
transfer and such transferred nonqualified stock option shall continue to be
subject to the same terms and conditions as were applicable to such nonqualified
stock option immediately prior to its transfer.



9

--------------------------------------------------------------------------------




SECTION 13.
RECAPITALIZATION, SALE, MERGER, EXCHANGE OR LIQUIDATION

             If, following adoption of this Plan, the Company effects an
increase or decrease in the number of shares of Common Stock in the form of a
subdivision or consolidation of shares, or the payment of a stock dividend, or
effects any other increase or decrease in the number of shares of Common Stock
without receipt of consideration by the Company, the number of shares of Option
Stock reserved under Section 6 hereof and the number of shares of Option Stock
covered by each outstanding option and restricted stock award, and the price per
share thereof, shall be appropriately adjusted by the Board to reflect such
change. Additional shares that may be credited pursuant to such adjustment shall
be subject to the same restrictions as are applicable to the shares with respect
to which the adjustment relates.

             Unless otherwise provided in the Option or Award Agreement, in the
event of an acquisition of the Company through the sale of substantially all of
the Company’s assets and the consequent discontinuance of its business or
through a merger, consolidation, exchange, reorganization, reclassification,
extraordinary dividend, divestiture or liquidation of the Company (collectively
referred to as a “transaction”), the Board may provide for one or more of the
following:

  (a)   the equitable acceleration of the exercisability of any outstanding
options and the lapsing of the risks of forfeiture on any restricted stock
awards;


  (b)   the complete termination of this Plan, the cancellation of outstanding
options not exercised prior to a date specified by the Board (which date shall
give Participants a reasonable period of time in which to exercise the options
prior to the effectiveness of such transaction), and the cancellation of any
restricted stock awards for which the risks of forfeiture have not lapsed;


  (c)   that Participants holding outstanding stock options shall receive, with
respect to each share of Stock subject to such options, as of the effective date
of any such transaction, cash in an amount equal to the excess of the Fair
Market Value of such Stock on the date immediately preceding the effective date
of such transaction over the option price per share of such options; provided
that the Board may, in lieu of such cash payment, distribute to such
Participants shares of stock of the Company or shares of stock of any
corporation succeeding the Company by reason of such transaction, such shares
having a value equal to the cash payment herein;


  (d)   that Participants holding outstanding restricted stock awards shall
receive, with respect to each share of Stock subject to such awards, as of the
effective date of any such transaction, cash in an amount equal to the Fair
Market Value of such Stock on the date immediately preceding the effective date
of such transaction; provided that the Board may, in lieu of such cash payment,
distribute to such Participants shares of




10

--------------------------------------------------------------------------------



      stock of the Company or shares of stock of any corporation succeeding the
Company by reason of such transaction, such shares having a value equal to the
cash payment herein;


  (e)   the continuance of the Plan with respect to the exercise of options
which were outstanding as of the date of adoption by the Board of such plan for
such transaction and provide to Participants holding such options the right to
exercise their respective options as to an equivalent number of shares of stock
of the corporation succeeding the Company by reason of such transaction; and


  (f)   the continuance of the Plan with respect to restricted stock awards for
which the risks of forfeiture have not lapsed as of the date of adoption by the
Board of such plan for such transaction and provide to Participants holding such
awards the right to receive an equivalent number of shares of stock of the
corporation succeeding the Company by reason of such transaction.


The Board may restrict the rights of or the applicability of this Section 13 to
the extent necessary to comply with Section 16(b) of the Securities Exchange Act
of 1934, the Internal Revenue Code or any other applicable law or regulation.
The grant of an option or restricted stock award pursuant to the Plan shall not
limit in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.



SECTION 14.
INVESTMENT PURPOSE

             No shares of Common Stock shall be issued pursuant to the Plan
unless and until there has been compliance, in the opinion of Company’s counsel,
with all applicable legal requirements, including without limitation, those
relating to securities laws and stock exchange listing requirements. As a
condition to the issuance of Stock to Participant, the Administrator may require
Participant to (i) represent that the shares of Stock are being acquired for
investment and not resale and to make such other representations as the
Administrator shall deem necessary or appropriate to qualify the issuance of the
shares as exempt from the Securities Act of 1933 and any other applicable
securities laws, and (ii) represent that Participant shall not dispose of the
shares of Stock in violation of the Securities Act of 1933 or any other
applicable securities laws or any company policies then in effect.

             As a further condition to the grant of any stock option or the
issuance of Stock to Participant, Participant agrees to the following:

  (a)   In the event the Company advises Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, and the underwriter(s) seek to impose
restrictions under which certain shareholders may not sell or contract to sell
or grant any option to buy or otherwise dispose of part or all of their stock
purchase rights of the underlying Common Stock,




11

--------------------------------------------------------------------------------



      Participant will not, for a period not to exceed 180 days from the
prospectus, sell or contract to sell or grant an option to buy or otherwise
dispose of any stock option granted to Participant pursuant to the Plan or any
of the underlying shares of Common Stock without the prior written consent of
the underwriter(s) or its representative(s).


  (b)   In the event the Company makes any public offering of its securities and
determines in its sole discretion that it is necessary to reduce the number of
issued but unexercised stock purchase rights so as to comply with any state’s
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall have the right (i) to accelerate the
exercisability of any stock option and the date on which such option must be
exercised, provided that the Company gives Participant prior written notice of
such acceleration, and (ii) to cancel any options or portions thereof, in
reverse chronological order based on the date or dates on which such options or
portions thereof would have become exercisable according to the original vesting
schedule set forth in the related stock option agreements, which Participant
does not exercise prior to or contemporaneously with such public offering.


  (c)   In the event of a transaction (as defined in Section 13 of the Plan),
Participant will comply with Rule 145 of the Securities Act of 1933 and any
other restrictions imposed under other applicable legal or accounting principles
if Participant is an “affiliate” (as defined in such applicable legal and
accounting principles) at the time of the transaction, and Participant will
execute any documents necessary to ensure compliance with such rules.


The Company reserves the right to place a legend on any stock certificate issued
upon the exercise of an option or upon the grant of a restricted stock award
pursuant to the Plan to assure compliance with this Section 14.



SECTION 15.
RIGHTS AS A SHAREHOLDER

             A Participant (or the Participant’s successor or successors) shall
have no rights as a shareholder with respect to any shares covered by an
incentive stock option or nonqualified stock option until the date of the
issuance of a stock certificate evidencing such shares. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property), distributions or other rights for which the record date is
prior to the date such stock certificate is actually issued (except as otherwise
provided in Section 13 of the Plan).


SECTION 16.
AMENDMENT OF THE PLAN

             The Board may from time to time, insofar as permitted by law,
suspend or discontinue the Plan or revise or amend it in any respect; provided,
however, that no such revision or amendment,




12

--------------------------------------------------------------------------------



except as is authorized in Section 13, shall impair the terms and conditions of
any stock option or restricted stock award which is outstanding on the date of
such revision or amendment to the material detriment of the Participant without
the consent of the Participant. Notwithstanding the foregoing, no such revision
or amendment shall (i) increase the number of shares subject to the Plan except
as provided in Section 13 hereof, (ii) change the designation of the class of
employees eligible to receive stock options or restricted stock awards, (iii)
decrease the price at which options may be granted, or (iv) increase the
benefits accruing to Participants under the Plan, without the approval of the
shareholders of the Company if such approval is required for compliance with the
requirements of any applicable law or regulation. Furthermore, the Plan may not,
without the approval of the shareholders, be amended in any manner that will
cause incentive stock options to fail to meet the requirements of Section 422 of
the Internal Revenue Code.



SECTION 17.
NO OBLIGATION TO EXERCISE OPTION

             The granting of a stock option shall impose no obligation upon the
Participant to exercise such option. Further, the granting of a stock option or
restricted stock award hereunder shall not impose upon the Company or any
Subsidiary any obligation to retain the Participant in its employ for any
period.















13

--------------------------------------------------------------------------------